DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s clam amendments and arguments in the reply filed on August 18, 2021 are acknowledged and have been fully considered. Claims 1-21 are pending.  Claims 1-20 are under consideration in the instant office action. Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant amended instant claim 1. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Rejections
Rejections and/or objections not reiterated from previous office actions are hereby
withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable Debeaud et al. (WO 2015/097185, published on July 2, 2015, IDS reference which is Applicant’s own work) and Travkina et al. (WO 2014158599).
Note: The claims are examined on the merits only with regard to the elected species. The examiner read the elected species in the broader recitations.

Applicant Claims

Applicant claims a composition in the form of a water-in-oil emulsion.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Debeaud et al. teach a cosmetic composition of water-in-oil emulsion type comprising: - from 8% to 70% by weight of an aqueous phase comprising at least one moisturizer/humectant, - from 30% to 92% by weight relative to the weight of the composition of a lipophilic phase comprising: - 1 % to 20% by weight relative to the weight of the composition of a polar non-volatile hydrocarbon-based first oil, a volatile or non-volatile, hydrocarbon-based or silicone apolar oil, the composition comprising at least one silicon oil; - a particular solid compound whose melting point is at least 30°C, the composition comprising not more than 20% by weight of the lipophilic phase of hydrocarbon-based apolar compound of synthetic origin, - at least one emulsifying surfactant system. the invention also relates to a lip treatment process in which the composition according to any one of the preceding claims is applied to the lips (see abstract). Debeaud et al. teach in the examples as follows:

    PNG
    media_image1.png
    651
    758
    media_image1.png
    Greyscale

Preferably, the polar non-volatile first oil is chosen from hydrocarbon-based plant oils such as jojoba oil, unsaturated triglycerides such as castor oil, olive oil, ximenia oil, pracaxi oil, coriander oil, macadamia oil, passion-flower oil, argan oil, sesame seed oil, grapeseed oil, avocado oil, apricot kernel oil (Prunus armeniaca kernel oil), the liquid fraction of shea butter or the liquid fraction of cocoa butter,  and mixtures thereof. According to a particular embodiment of the invention, the content of first oil(s) ranges from 1% to 20% by weight relative to the weight of the composition (see page 8, lines 27-34). The composition wax selected from beeswax, synthetic beeswax, polyglycerolated beeswax, carnauba wax, candelilla wax, oxypropylenated lanolin wax, rice bran wax, ouricury wax, esparto grass wax, cork fibre 
 - 1 to 20 % by weight relative to the weight of the composition of at least one polar non-volatile hydrocarbon-based first oil, - at least one volatile or non-volatile, hydrocarbon-based or silicone apolar oil, the composition comprising at least one silicon oil
 - at least one solid compound whose melting point is at least 30°C, chosen from polar or apolar hydrocarbon-based compounds, waxes and pasty substances, 
- the composition comprising not more than 20% by weight of the lipophilic phase of hydrocarbon-based apolar compound of synthetic origin, - at least one emulsifying surfactant system for obtaining a water-in-oil emulsion (see claim 1).
 Composition according to any one of the preceding claims, characterized in that the content of solid compound ranges from 0.15% to 20% by weight relative to the weight of the composition (see claim 12, which reads on the amount of the polyglycerolated beeswax). As volatile silicone oils that may be used in the invention, mention may be made of linear or cyclic silicones with a viscosity at room temperature of less than 8 centistokes (cSt) (8 10 6 m /s), and in particular containing from 2 to 10 silicon atoms and in particular from 2 to 7 silicon atoms, these silicones optionally comprising alkyl or alkoxy groups containing from 1 to 10 carbon atoms (the examiner notes that this teachings clearly covers cyclohexasiloxane). As volatile silicone oils that may be used in the invention, mention may be made in particular of dimethicones with a viscosity of 5 and 6 cSt, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane, heptamethylhexyltrisiloxane, heptamethyloctyltrisiloxane, hexamethyldisiloxane, octamethyltrisiloxane, decamethyltetrasiloxane and dodecamethylpentasiloxane, and mixtures thereof. Applicant’s example in the specification demonstrates the use of cyclopentasiloxane as well.
Debeaud et al. teach the pasty compound is advantageously chosen from: esters and polyester (see pages 24 and 25 line 14). Among the esters, the following are especially preferred: - esters of glycerol oligomers, especially diglycerol esters, in particular condensates of adipic acid and of glycerol, for which some of the hydroxyl groups of the glycerols have reacted with a mixture of fatty acids such as stearic acid, capric acid, stearic acid and isostearic acid, and 12-hydroxystearic acid, preferably such as bis-diglyceryl polyacyladipate-2 sold under the brand name Softisan 649 by the company Sasol (see page 25, lines 16-21).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Debeaud et al. do not specifically teach the incorporation of octyldodecanol and ethylcellulose in the composition. This deficiencies are cured by the teachings of Travkina et al.
Travkina et al. teach a cosmetic lip composition comprising: (1) from about 1% to about 50% by weight of a polar oil; (2) from about 0.3% to about 7% by weight of a cellulosic polymer capable of forming a gel with said polar oil; (3) from about 1% to about 10% by weight of a non-polar film- forming polymer; (4) from about 0.1% to about 0.5% by weight of polyhydroxystearic acid; (5) from about 1% to about 35% by weight pigments; wherein said The cosmetic lip composition according to claim 1, wherein said polar oil comprises octyldodecanol (see claim 3). In one embodiment, the polar oil comprises octyldodecanol (see paragraph 0018). The cosmetic lip composition according to claim 1, wherein said cellulosic polymer comprises a cellulose ether (see claim 4). The cosmetic lip composition according to claim 4, wherein said cellulose ether is ethyl cellulose (see claim 5).  The cosmetic composition according to claim 1, wherein said cellulosic polymer comprises from about 1% to about 2.5% by weight and said non-polar oil comprises from about 5% to about 35% by weight of said composition (see claim 8). The cosmetic composition may be capable of imparting durable shine to the lips, by which is meant that the film has high gloss over a prolonged period of time (e.g., the gloss diminishes by less than 25% over a period of one hour or more). In one embodiment, the composition loses less than 10% of its gloss over a 3 hour period (see paragraph 0009). In another aspect of the invention, a method of manufacturing a cosmetic lip composition capable of imparting durable shine and providing a long-wearing, transfer resistant glossy film on the lips is provided. The method comprises the steps of forming a pigment pre-grind of a pigment with polyhydroxystearic acid (e.g., by mixing under shear or grinding force); forming a gel from a cellulosic polymer and a polar oil; and mixing the pigment pre-grind, the gel, a non-polar film-forming agent, and optionally additional ingredients, together under high shear to form a cosmetic lip composition. It is believed that such a method results in a lipcolor composition with higher gloss and accentuated pigment development than an otherwise comparable composition in which the pigment and polyhydroxystearic acid are not mixed in a pre-grind (see paragraph 0013). In another aspect of the invention, a method is provided for forming a long- wearing film, a comfortable film, and/or a glossy film on the lips comprising applying to the lips a composition according to the invention. Additionally, such films should exhibit oil and water transfer resistance when applied to lips. In a related method, a film is formed on the lips, which is characterized as having high durable shine. In another method, a film is formed on the lips that has a reduced propensity to bleed or feather as compared to cosmetic compositions which lake the gelling agent (paragraph 0014). In one embodiment, the gel of the invention is added to an emulsion. The emulsion may be in the form of a water-in-oil, oil-in-water, water-in-silicone, silicone-in-water, polyol-in- silicone, silicone-in-polyol emulsion, etc. (see paragraph 0033).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate octyldodecanol and ethylcellulose in the lip composition of Debeaud et al. because as described above Travkina et al. teach a cosmetic lip composition comprising octyldodecanol and ethylcellulose as preferred fatty alcohol and cellulose ethers respectively in a lipstick composition. One of ordinary skill in the art would have been motivated to include octyldodecanol and ethylcellulose in the lipstick composition of Debeaud et al. because Travkina et al. teach lipstick compositions containing octyldodecanol as the solubilizing fatty polar oil for the water insoluble ethylcellulose gelling agent and other ingredients resulted in cosmetic compositions, which may be used, for example, as lip gloss compositions, that combine high shine, fluidity, and smooth consistency with wear resistance and vibrant color (see paragraph 0006). Travkina et al. teach in another aspect of the invention, a method of manufacturing a cosmetic lip composition capable of imparting durable shine and providing a long-wearing, transfer resistant glossy film on the lips is provided. The method comprises the steps of forming a pigment pre-grind of a pigment with polyhydroxystearic acid (e.g., by mixing under shear or grinding force); forming a gel from a cellulosic polymer and a polar oil; and mixing the pigment pre-grind, the gel, a non-polar film-forming agent, and optionally additional ingredients, together under high shear to form a cosmetic lip composition. It is believed that such a method results in a lipcolor composition with higher gloss and accentuated pigment development than an otherwise comparable composition in which the pigment and polyhydroxystearic acid are not mixed in a pre-grind (see paragraph 0013). In another aspect of the invention, a method is provided for forming a long- wearing film, a comfortable film, and/or a glossy film on the lips comprising applying to the lips a composition according to the invention. Additionally, such films should exhibit oil and water transfer resistance when applied to lips. In a related method, a film is formed on the lips, which is characterized as having high durable shine. In another method, a film is formed on the lips that has a reduced propensity to bleed or feather as compared to cosmetic compositions which lake the gelling agent (paragraph 0014). In one embodiment, the gel of the invention is added to an emulsion. The emulsion may be in the form of a water-in-oil, oil-in-water, water-in-silicone, silicone-in-water, polyol-in- silicone, silicone-in-polyol emulsion, etc. (see paragraph 0033). Furthermore, in the case where the claimed ranges of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir.1985). 
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues the composition of Debeaud comprises 17.5% by weight of cyclopentasiloxane that is a volatile oil. On the other hand, claim 1 has been amended to specify that that the composition can optionally “contain at least one volatile hydrocarbon-based oil, a volatile silicon oil or mixtures thereof, with a content between 1% and 8%, by weight, in relation to the weight of the composition”.
The above assertions are not found persuasive because first according to applicant’s claim amendment the volatile solvents recited in claim 1 are optional ingredients. Second the examiner reminds applicant that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Debeaud et al. indeed teach Composition according to any one of the preceding claims, characterized in that the volatile oil is chosen from a silicone oil, a hydrocarbon-based oil, which is preferably apolar, or a fluoro oil, or mixtures thereof, and preferably from volatile silicone oils (see claim 7). Composition according to any one of the preceding claims, characterized in that the content of volatile or non-volatile, hydrocarbon-based or silicone apolar oil ranges from 5% to 40% by weight and preferably from 8% to 30% by weight relative to the weight of the composition; the composition comprising not more than 20% by weight of the lipophilic phase of hydrocarbon-based apolar compound of synthetic origin (see claim 8). These amounts clearly overlap with the claimed amount of between 1% and 8%.
Applicant argues that the specification of Travkina mentions the possible use of water in the compositions, but all the exemplified compositions are anhydrous. For instance, please see paragraph which states the following: “The compositions may or may not be substantially anhydrous. Such compositions may comprise, for example, less than 1% by weight water. ...” On the other hand, the present invention as recited in independent claim 1 requires at least 15% by weight of water with respect to the total weight of the composition. Moreover, the gel of ethyl cellulose is made with octyldodecanol. Please keep in mind that independent claim 1 has also been amended to specify that the composition can optionally contain “less than 1% of Ci0-C26 alcohols” Even assuming, arguendo, that a person of ordinary skill in the art would combine the teachings of Travkina, in particular concerning the gel octyldodecanol with ethyl cellulose with the teachings of Debeaud, especially concerning the example of Debeaud, the compositions according to the present invention as recited in independent claim 1 would still not be achieved. For instance, the resulting composition would still contain a high amount of volatile oil. Moreover, the amount of octyldodecanol would be higher than 1% by weight.
The above assertions are not found persuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on the combined teachings of the references. The amount of water is clearly met by the teachings of Debeaud et al. as described in the examples. Travkina is solely added in the rejection to provide the rational why one of ordinary skill in the art would have been motivated to include octyldodecanol and ethylcellulose in the composition of Debeaud et al. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate octyldodecanol and ethylcellulose in the lip composition of Debeaud et al. because as described above Travkina et al. teach a cosmetic lip composition comprising octyldodecanol and ethylcellulose as preferred fatty alcohol and cellulose ethers respectively in a lipstick composition. One of ordinary skill in the art would have been motivated to include octyldodecanol and ethylcellulose in the lipstick composition of Debeaud et al. because Travkina et al. teach lipstick compositions containing octyldodecanol as the solubilizing fatty polar oil for the water insoluble ethylcellulose gelling agent and other ingredients resulted in cosmetic compositions, which may be used, for example, as lip gloss compositions, that combine high shine, fluidity, and smooth consistency with wear resistance and vibrant color (see paragraph 0006). Travkina et al. teach in another aspect of the invention, a method of manufacturing a cosmetic lip composition capable of imparting durable shine and providing a long-wearing, transfer resistant glossy film on the lips is provided. The method comprises the steps of forming a pigment pre-grind of a pigment with polyhydroxystearic acid (e.g., by mixing under shear or grinding force); forming a gel from a cellulosic polymer and a polar oil; and mixing the pigment pre-grind, the gel, a non-polar film-forming agent, and optionally additional ingredients, together under high shear to form a cosmetic lip composition. It is believed that such a method results in a lipcolor composition with higher gloss and accentuated pigment development than an otherwise comparable composition in which the pigment and polyhydroxystearic acid are not mixed in a pre-grind (see paragraph 0013). In another aspect of the invention, a method is provided for forming a long- wearing film, a comfortable film, and/or a glossy film on the lips comprising applying to the lips a composition according to the invention. Additionally, such films should exhibit oil and water transfer resistance when applied to lips. In a related method, a film is formed on the lips, which is characterized as having high durable shine. In another method, a film is formed on the lips that has a reduced propensity to bleed or feather as compared to cosmetic compositions which lake the gelling agent (paragraph 0014). In one embodiment, the gel of the invention is added to an emulsion. The emulsion may be in the form of a water-in-oil, oil-in-water, water-in-silicone, silicone-in-water, polyol-in- silicone, silicone-in-polyol emulsion, etc. (see paragraph 0033). Furthermore, in the case where the claimed ranges of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir.1985). from about 1% to about 50% by weight of a polar oil which reads on optionally less than 1% of C10-C26 alcohols.
	Applicant further argues that A Declaration under 37 CFR § 1.132 providing the above comparative data will be presented once received by the undersigned. The comparative data provides powerful evidence of non-obviousness of the present invention. For instance, please see /n re Zeidler, 215 USPQ 490, 494 (CCPA 1982) and Jn re Neave, 152 USPQ 274 (CCPA 1974). In addition, the MPEP is clear that all evidence must be considered in an obviousness
determination. “Office personnel should consider all rebuttal arguments and evidence presented
by applicants.” Please see MPEP § 2145.
	The above assertions are not found persuasive because first objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). As applicant recognized the objective evidence shall be provided in affidavit declaration. Secondly the examiner would like to bring applicant’s attention to the data. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). It must be recognized that Debeaud et al. indeed teach Composition according to any one of the preceding claims, characterized in that the volatile oil is chosen from a silicone oil, a hydrocarbon-based oil, which is preferably apolar, or a fluoro oil, or mixtures thereof, and preferably from volatile silicone oils (see claim 7). Composition according to any one of the preceding claims, characterized in that the content of volatile or non-volatile, hydrocarbon-based or silicone apolar oil ranges from 5% to 40% by weight and preferably from 8% to 30% by weight relative to the weight of the composition; the composition comprising not more than 20% by weight of the lipophilic phase of hydrocarbon-based apolar compound of synthetic origin (see claim 8). These amounts clearly overlap with the claimed amount of between 1% and 8%. Furthermore, Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicant’s unexpected results is drawn to a single data point composition to each of the respective ingredient types and their amounts while claim 1 is drawn to broader scope in terms of ingredients and their amounts. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). In the instant case one of ordinary skill in the art would not be able to extrapolate the alleged unexpected results to the broader scope of claim 1. Additionally to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619